

116 S2528 IS: To require the Director of National Intelligence to submit to Congress a report on the purpose, scope, and means of expanded Chinese influence in international organizations, and for other purposes.
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2528IN THE SENATE OF THE UNITED STATESSeptember 19, 2019Mr. Young (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo require the Director of National Intelligence to submit to Congress a report on the purpose,
			 scope, and means of expanded Chinese influence in international
			 organizations, and for other purposes.
	
		1.Director of National Intelligence report on Chinese influence in international organizations
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report on expanded Chinese influence in international organizations.
 (b)ContentsThe report required by subsection (a) shall include discussion of the following: (1)The purpose of expanded influence described in subsection (a).
 (2)The scope of such expanded influence. (3)The tactics and means employed by China to achieve such expanded influence.
 (4)The effect of such expanded influence on international organizations. (c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.